EXHIBIT FIFTH SUPPLEMENTAL INDENTURE FIRSTENERGY GENERATION CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York Trust Company, N.A.), as Trustee Dated as of June 30, 2009 Providing among other things for First Mortgage Bonds, Guarantee SeriesF of 2009 due 2047 First Mortgage Bonds, Guarantee SeriesG of 2009 due 2018 First Mortgage Bonds, Guarantee SeriesH of 2009 due 2018 Supplemental to Open-End Mortgage, General Mortgage Indenture and Deed of Trust, Dated as of June 19, 2008 THIS FIFTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of June 30, 2009, between FIRSTENERGY GENERATION CORP., a corporation organized and existing under the laws of the State of Ohio (hereinafter called the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York Trust Company, N.A.), a national banking association organized and existing under the laws of the United States of America, as Trustee (hereinafter called the “Trustee”) under the Open-End Mortgage, General Mortgage Indenture and Deed of Trust, dated as of June19, 2008 (hereinafter called the “Original Indenture”) with the Company. W I T N E S S E T H: WHEREAS, the Company has heretofore duly executed and delivered to the Trustee the Original Indenture to secure Bonds of the Company, issuable in series, from time to time, in the manner and subject to the conditions set forth, and without limit as to principal amount except as provided in the Original Indenture which Original Indenture has been filed for record in the filing offices set forth on Schedule 1 attached hereto and incorporated herein by reference; and WHEREAS, the Company has heretofore executed and delivered to the Trustee, a First Supplemental Indenture supplementing the Original Indenture dated as of June 25, 2008 (the “First Supplemental Indenture”), a Second Supplemental Indenture supplementing the Original Indenture dated as of March 1, 2009 (the “Second Supplemental Indenture”), a Third Supplemental Indenture supplementing the Original Indenture dated as of March 31, 2009 (the “Third Supplemental Indenture,” and a Fourth Supplemental Indenture dated as of June 15, 2009 supplementing the Original Indenture (the “Fourth Supplemental Indenture”) and the Original Indenture, as supplemented by the aforementioned First Supplemental Indenture, Second Supplemental Indenture, Third Supplemental Indenture, Fourth Supplemental Indenture and this Supplemental Indenture and any other indentures supplemental to the Original
